UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

CHRISTINE M. HILL,

                    Plaintiff,                1:17-CV-00672-MAT
        -v-                                   DECISION AND ORDER

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                  Defendant.
____________________________________


                              INTRODUCTION

     Christine   M. Hill     (“Plaintiff”),   represented    by   counsel,

brings this action pursuant to Title II of the Social Security Act

(“the Act”), seeking review of the final decision of the Acting

Commissioner of Social Security (“Defendant” or “the Commissioner”)

denying her application for disability insurance benefits (“DIB”).

The Court has jurisdiction over the matter pursuant to 42 U.S.C.

§ 405(g). Presently before the Court are the parties’ competing

motions for judgment on the pleadings pursuant to Rule 12(c) of the

Federal Rules of Civil Procedure. For the reasons set forth below,

Plaintiff’s motion is granted to the extent that the matter is

remanded for further administrative proceedings, and Defendant’s

motion is denied.

                        PROCEDURAL BACKGROUND

     On July 11, 2013, Plaintiff protectively filed for DIB,

alleging disability beginning February 15, 2011. Administrative

Transcript    (“T.”)   63.   The   claim   was   initially    denied    on
November 22, 2013, and Plaintiff timely requested a hearing. T. 70-

83. A hearing was conducted on January 6, 2016, in Buffalo, New

York by administrative law judge (“ALJ”) Robert T. Harvey. T. 28-

61.   Plaintiff     appeared      with    her   attorney     and   testified.   An

impartial vocational expert (“VE”) also testified.

      The ALJ issued an unfavorable decision on February 10, 2016.

T. 10-22. Plaintiff timely appealed the decision to the Appeals

Council (“AC”), which denied Plaintiff’s request for review on

May 24, 2017, making the ALJ’s decision the final decision of the

Commissioner. T. 1-5. Plaintiff then timely commenced this action.

                                THE ALJ’S DECISION

      The    ALJ    applied       the     five-step    sequential     evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

March 31, 2016. T. 15.

      At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since her

alleged onset date of February 15, 2011. Id.

      At    step   two,   the    ALJ    determined    that   Plaintiff   had    the

“severe” impairments of psoriatic arthritis and hypothyroidism. The

ALJ   also    determined        that    Plaintiff’s    medically    determinable

impairment of asthma did not create a significant limitation and

thus found it to be nonsevere. Id.


                                           2
     At step three, the ALJ found that Plaintiff did not have an

impairment or combination of impairments that met or medically

equaled an impairment listed in 20 C.F.R. Part 404, Subpart P,

Appendix    1.    The     ALJ    specifically    considered      Listings   1.00

(Musculoskeletal         System),     8.00   (Skin   Disorders),     and    9.00

(Endocrine Disorders). Id.

     Before      proceeding      to   step   four,   the   ALJ   assessed   that

Plaintiff had the residual functional capacity (“RFC”) to perform

light work as defined in 20 C.F.R. 404.1567(b), with the following

limitations: can stand/walk up to six hours in an eight-hour

workday and sit for up to two hours in an eight-hour workday; no

climbing ropes, ladders or scaffolds; can occasionally handle

(gross     manipulation;         occasionally    feel      (skin    receptors);

occasionally push and/or pull with the upper extremities; and

cannot work in areas with exposure to cold, excessive heat or

commercial inks. T. 15-16.

     At step four, the ALJ determined that Plaintiff was unable to

perform any past relevant work as an insertion machine operator.

T. 20.

     At step five, the ALJ relied on the VE’s testimony to find

that,    taking    into    account     Plaintiff’s    age,    education,    work

experience, and RFC, there were jobs that existed in significant

numbers in the national economy that Plaintiff could have performed

through    her    date    last   insured,    including     the   representative


                                         3
occupations of mail room clerk, and cashier. T. 20-21. The ALJ

accordingly found that Plaintiff had not been under a disability,

as defined in the Act since the alleged onset date. T. 21.

                                    SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                   42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                                              4
                                  DISCUSSION

     Plaintiff contends that remand is warranted because the RFC

finding is not supported by substantial evidence. In particular,

Plaintiff argues: (1) there was no medical basis for the ALJ’s RFC

assessment; (2) the ALJ’s credibility analysis does not explain why

he found that her activities of daily living were inconsistent with

her allegations of disability; and (3) the ALJ failed to provide

“good   reasons”    for    his   rejection   of   treating   medical   source

evidence, in violation of the treating physician rule. For the

reasons discussed below, the Court finds the RFC determination is

unsupported   by    substantial     evidence,     and   remand   for   further

administrative proceedings is required.

I.   The Relevant Medical Opinions of Record

     Plaintiff contends the ALJ’s conclusion that Plaintiff retains

the exertional RFC for light work is unsupported by substantial

evidence. The record contains several medical opinions pertinent to

Plaintiff’s argument. These opinions are summarized below.

     A.    Opinion of Consultative Examiner, Dr. John Schwab

     On   October    29,    2013,   Plaintiff     received   a   consultative

examination by Dr. John Schwab at the Administration’s request.

T. 256-59. Plaintiff reported she had suffered from psoriasis and

dermatitis on her hands for the past six or seven years. Plaintiff

reported the condition was cyclical, beginning with itching, then

burning, then splitting before going dry and starting over again.


                                       5
Plaintiff reported her pain was, at times, a 9 out of 10 on a scale

of 1 to 10. T. 256. Plaintiff reported she cooked and cleaned six

times per week, did laundry two to three times per week, and went

shopping once per week. She performed daily childcare and was able

to shower, bathe and dress herself. Id.

       Upon   examination,    Plaintiff      appeared    to    be    in   no    acute

distress. She was able to walk on heels and toes without difficulty

and perform a full squat. Her right hand showed erythema on the MCP

(metacarpophalangeal) joints. Her left hand showed the same, along

with dry skin in the palmar area with some redness covering

approximately thirty percent of the palm with several fissures.

Plaintiff’s left middle finger also had a small fissure. T. 257.

Plaintiff had full grip strength, was able to button, zip, use

Velcro with each hand, and tie a bow with both hands. All other

examination      findings    were   unremarkable.       T.    258.    Dr.      Schwab

diagnosed Plaintiff with psoriasis of the hands, hypothyroidism,

and tobacco abuse. He opined Plaintiff had a mild restriction to

prolonged handling of objects with both hands. Id.

       In his decision, the ALJ summarized Dr. Schwab’s findings and

gave    his    opinion   “some”     weight     without       providing      further

explanation. T. 18.

       B.     Opinion of Treating Physician, Dr. Lynn A. Amarante

       On December 10, 2015, Plaintiff’s treating physician, Dr. Lynn

A. Amarante, completed a medical source statement. T. 389-92.


                                       6
Dr.   Amarante   listed   Plaintiff’s    diagnoses   as   psoriasis     and

psoriatic arthritis with a poor prognosis because Plaintiff refused

to take the suggested treatment (Humira, a biologic drug). T. 389.

In the past two years, Dr. Amarante noted Plaintiff had experienced

skin lesions on multiple body sites that interfered with two or

more joints and two extremities. Lesions appeared on the palms of

Plaintiff’s hands and the soles of both feet. Plaintiff experienced

a loss of manual dexterity, skin fissures, inflammation, skin

weeping and bleeding. Plaintiff also experienced pain, difficulty

walking, easily irritated skin, skin blisters, scaling, redness,

crusting, and cracking. Id. Dr. Amarante noted Plaintiff had shown

little improvement with topical and intramuscular steroids and that

her skin lesions had persisted for at least three months despite

ongoing treatment. T. 390.

      Dr.   Amarante   opined   Plaintiff’s   condition   contributed    to

several functional limitations. She opined Plaintiff could walk

approximately one mile at one time without resting or experiencing

severe pain. She could sit for more than two hours at one time, but

could stand for only five minutes at one time before needing to

change positions. Dr. Amarante further opined Plaintiff could stand

or walk for less than two hours total in an eight-hour workday but

was able to sit for at least six hours during an eight-hour

workday. T. 390. Dr. Amarante opined Plaintiff could frequently

twist and stoop but could rarely crouch or squat. She would be able


                                     7
to reach forward and overhead without restriction, but she could

only handle (grasp, turn and twist) objects five percent of the

time with each hand and perform fine manipulations five percent of

the time with each hand. T. 391. Dr. Amarante opined Plaintiff

should avoid concentrated exposure to high humidity, fumes, odors,

gases, dust, and sand. She opined Plaintiff should avoid all

exposure to extreme cold and heat, extreme wetness and dryness,

soldering fluxes, solvents and cleaners, metals, chemicals, glues,

wool, rubber products, synthetic fibers, and working around food.

Dr.   Amarante   also   opined   Plaintiff   should   avoid   concentrated

exposure to public contact and co-worker contact due to her skin

condition. Id. Dr. Amarante opined Plaintiff’s symptoms would

interfere with her attention and concentration, likely causing her

to be “off task” at least twenty-five percent of the time, but that

Plaintiff was capable of low stress work as long as her skin was

not affected. Finally, Dr. Amarante opined Plaintiff’s impairments

would likely cause “good days” and “bad days” and that she would be

absent from work as a result of her impairments or treatment more

than four days per month. T. 392.

      In his decision, the ALJ gave Dr. Amarante’s opinion “little”

weight. He noted that Dr. Amarante’s opinion stated Plaintiff

“could sit, stand, and walk less than two hours in an eight-hour

workday.” T. 19. The ALJ reasoned that Dr. Amarante’s opinion was

entitled to only “little” weight because it reflected Plaintiff’s


                                     8
allegations more than the medical record and that there was little

on record supporting the need to avoid stress or that Plaintiff

would have any apparent lapses in attention or concentration.

Furthermore, the ALJ noted that Dr. Amarante’s opinion was not

fully supported by the record and that it offered only partial

assistance in understanding Plaintiff’s RFC. Id.

     C.    Opinion of Treating Physician Assistant, Colleen Vaccaro

     On   May   21,   2015,   Registered   Physician   Assistant   (“RPA”)

Colleen Vaccaro completed an RFC Assessment. T. 348-55. RPA Vaccaro

noted Plaintiff’s diagnoses of psoriasis and psoriatic arthritis.

She opined Plaintiff could frequently lift and/or carry less than

ten pounds, stand and/or walk with normal breaks for less than two

hours total in an eight-hour workday, and had no limitation on

total time sitting during an eight-hour workday, but she must

periodically alternate between sitting and standing to relieve pain

or discomfort. RPA Vaccaro explained that Plaintiff’s psoriasis

prevented her from lifting, grasping, or holding anything for any

length of time. She also noted Plaintiff’s psoriatic arthritis

affected her joints, especially her knees, causing Plaintiff to

need to regularly alternate between sitting and standing. T. 349.

RPA Vaccaro also opined that the pain and weakness caused by

Plaintiff’s psoriatic arthritis limited her to being able to only

occasionally climb ramps and stairs, ladders, ropes and scaffolds,

and balance, and never being able to stoop, kneel, crouch, or


                                     9
crawl. T. 350. RPA Vaccaro opined Plaintiff’s cracking and peeling

hands caused   significant   discomfort   and   strength   limitations,

including limitations in reaching in all directions, handling,

fingering, and feeling. T. 351. She further opined Plaintiff should

avoid all exposure to extreme heat and cold, wetness, vibration,

and hazards when concerning Plaintiff’s hands. T. 352.

      The ALJ gave RPA Vaccaro’s opinion “little” weight, noting

that much of her opinion appeared out of proportion to the medical

record and was influenced at least to some degree by Plaintiff’s

own allegations. He further reasoned that the treating notes on

file did not justify the extensive limitations that RPA Vaccaro

identified. T. 18.

II.   The ALJ’s RFC Determination is Not Supported by Substantial
      Evidence

      Plaintiff contends that the ALJ’s finding that Plaintiff

retains the RFC for light work is unsupported by substantial

evidence. For the reasons set forth below, the Court agrees.

      A.   The Opinion of Dr. John Schwab is Stale and Thus Cannot
           Constitute Substantial Evidence

      Plaintiff first argues that the opinion of Dr. Schwab is stale

and accordingly cannot amount to substantial evidence to support

the ALJ’s RFC determination. The Court agrees.

      Stale medical opinions do not constitute substantial evidence

in support an ALJ’s findings. Camille v. Colvin, 104 F. Supp.3d

329, 343-44 (W.D.N.Y. 2015), aff’d, 652 F. App’x (2d Cir. 2016)


                                 10
(summary     order).   While    the   mere    passage    of    time    does    not

necessarily render a medical opinion outdated or stale, subsequent

treatment notes indicating a claimant’s condition has deteriorated

may. Jones v. Colvin, No. 13-CV-06443, 2014 WL 256593, at *7

(W.D.N.Y. June 6, 2014) (ALJ should not have relied on a medical

opinion in part because it “was 1.5 years stale” as of the

plaintiff’s hearing date and “did not account for her deteriorating

condition”); Girolamo v. Colvin, No. 13-CV-06309(MAT), 2014 WL

2207993, at *7-8 (W.D.N.Y. May 28, 2014) (ALJ should not have

afforded     “great”   weight    to   medical    opinions      rendered      before

plaintiff’s second surgery).

     Dr. Schwab’s opinion was based on a one-time consultative

examination that took place on October 29, 2013. T. 256. Although

the record contains some reference to possible psoriatic arthritis

prior   to   Dr.   Schwab’s     examination     (see   e.g.,    T.    221,   249),

Plaintiff was not definitively diagnosed with the condition until

July 14, 2015 - more than a year-and-a-half after Dr. Schwab’s

examination. T. 384. Furthermore, Dr. Schwab’s examination report

and opinion made no reference to possible psoriatic arthritis or

any joint pain at all. See T. 256-59. At the time of Dr. Schwab’s

examination, Plaintiff’s chief complaint was the psoriasis on her

hands and the itching and pain associated with that condition.

T. 256. Accordingly, Dr. Schwab’s opinion, which contained no

exertional limitations relating to joint pain or any consideration


                                       11
of the impact of Plaintiff’s psoriatic arthritis, was indisputably

rendered stale by Plaintiff’s subsequent diagnosis. See Davis v.

Berryhill, No. 6:16-CV-06815(MAT), 2018 WL 1250019, at *3 (W.D.N.Y.

Mar. 11, 2018) (opinions of consultative examiner and state agency

reviewer were indisputably stale where they had been issued several

years prior to the ALJ’s decision and significant developments in

plaintiff’s medical history had occurred since that time); Morgan

v.   Berryhill,   No.    1:15-cv-00449(MAT)       2017   WL   6031918,    at   *4

(W.D.N.Y. Dec. 5, 2017) (treating physician’s medical assessment

was properly afforded less than controlling weight where it was

based on an incomplete record and rendered stale by plaintiff’s

subsequent surgery).

      In his decision, the ALJ gave Dr. Schwab’s opinion “some”

weight - the greatest amount of weight afforded to any of the

medical   opinions      of   record.   T.   18.    The   Court   agrees    with

Plaintiff’s contention that because the ALJ’s rejected the other

medical opinions of record and instead relied on Dr. Schwab’s stale

opinion which did not take Plaintiff’s “severe” impairment of

psoriatic arthritis into consideration, the RFC is not supported by

substantial evidence. Accordingly, remand for further consideration

of the impact of Plaintiff’s psoriatic arthritis on her functional

capabilities is appropriate.




                                       12
     B.   The ALJ Failed to Properly Evaluate the Opinion of
          Plaintiff’s Treating Physician, Dr. Lynn A. Amarante

     Plaintiff further argues the ALJ failed to properly evaluate

Dr. Amarante’s opinion pursuant to the treating physician rule. In

particular, Plaintiff argues the ALJ failed to provide “good

reasons” for his rejection of Dr. Amarante’s opinion.

     “[T]he treating physician rule generally requires deference to

the medical opinion of a claimant’s treating physician[.]” Halloran

v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004) (internal and other

citations omitted). Where a treating physician’s medical opinion is

“well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial   evidence   in   [the]    case   record,”    it   is   generally

entitled to controlling weight. 20 C.F.R. § 404.1527(c)(2); see

also Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003). A

corollary to the treating physician rule is the “good reasons

rule,” based on the regulations specifying that “the Commissioner

‘will always give good reasons’” for the weight given to a treating

source opinion.   Halloran,    362     F.3d   at   32   (quoting    20   C.F.R.

§ 404.1527(d)(2); citing 20 C.F.R. § 416.927(d)(2);). While an ALJ

may give less than controlling weight to a treating physician’s

opinion, he or she must “comprehensively set forth [his or her]

reasons for the weight assigned to a treating physician’s opinion.”

Halloran, 362 F.3d at 33.



                                      13
      When determining the weight to afford a treating physician’s

opinion, the ALJ is required to consider “the length of the

treatment relationship and the frequency of examination; the nature

and extent of the treatment relationship; the relevant evidence,

particularly medical signs and laboratory findings, supporting the

opinion; the consistency of the opinion with the record as a whole;

and whether the physician is a specialist in the area covering the

particular medical issues”. Burgess v. Astrue, 537 F.3d 117, 129

(2d   Cir.    2008)   (quotation     marks,   alterations,   and   citations

omitted). The ALJ need not expressly discuss each of these factors,

so long as his “reasoning and adherence to the regulation are

clear.” Atwater v. Astrue, 512 F. App’x 67, 70 (2d Cir. 2013)

(citing Halloran, 362 F.3d at 31–32). Nonetheless, the “good

reasons” rule exists to “ensure that each denied claimant receives

fair process.” Wilson v. Colvin, 213 F. Supp.3d 478, 482 (W.D.N.Y.

2016) (internal citation omitted). “Accordingly, an ALJ’s failure

to follow the procedural requirement of identifying the reasons for

discounting the opinions and for explaining precisely how those

reasons affected the weight given denotes a lack of substantial

evidence, even where the conclusion of the ALJ may be justified

based on the record.” Id. (internal quotation marks omitted;

emphasis in original).

      In     his   decision,   the   ALJ    accorded   “little”    weight   to

Dr. Amarante’s opinion. The ALJ reasoned that Dr. Amarante’s


                                       14
opinion seemed to reflect Plaintiff’s allegations more than it

reflected the medical record, nothing that the record provided

little support for Plaintiff’s need to avoid stress or that she

would have lapses in attention or concentration. T. 19. The ALJ

further   reasoned    that   Dr.   Amarante’s     opinion     was   not   fully

supported by the record and offered only partial assistance in

understanding Plaintiff’s RFC.

     The Court finds the ALJ’s reasons for discounting the opinion

of Dr. Amarante are unsupported by the record and thus, are not

good reasons. In particular, the Court finds that Dr. Amarante’s

opinion that Plaintiff’s symptoms would likely interfere with her

attention and concentration is supported by numerous treatment

notes from other providers. The pain associated with Plaintiff’s

psoriasis and psoriatic arthritis is well-documented throughout the

record. See e.g., T. 318 (Plaintiff treated for itching, burning

and cracking rash on hands); T. 369 (Plaintiff reported pain

throughout   spinal     axis,   right      sternoclavicular    joint,     right

shoulder, left Achilles region, hands, knees, hips, feet and

ankles); T. 373 (Plaintiff assessed for chronic back pain); T. 374

(Plaintiff reported pain that is present all of the time); T. 384

(Plaintiff   reported    widespread     pain,   swollen     hands   and   feet,

trouble grasping things and opening jars). Furthermore, the record

contains several references to Plaintiff’s memory difficulty and

depression, which are associated with her hypothyroidism. See e.g.,


                                      15
T. 277 (symptoms associated with Plaintiff’s thyroid condition

include       confusion,       difficulty      concentrating,          and        memory

difficulty); T. 326 (Plaintiff had stable fatigue and associated

depression); T. 329 (Plaintiff was assessed with sleep disturbance

and depression); T. 414 (Plaintiff reported fatigue, all over aches

and pains, sleep disturbances and depression). The Court finds

Plaintiff’s repeated reports of fatigue, depression, and widespread

pain   to    numerous    treatment       providers     give    ample    support      to

Dr. Amarante’s opinion Plaintiff’s concentration and attention

would be limited by her conditions. See Wilson, 213 F. Supp.3d 486-

87   (ALJ’s      discounting     of     treating     physician’s      opinion       that

plaintiff’s pain would interfere with his ability to maintain

attention and concentration because it was inconsistent with the

record    was    improper   where       plaintiff     reported       pain    to   every

treatment provider during the relevant period).

       The    Court     further       finds    the     ALJ’s     reasoning         that

Dr. Amarante’s opinion reflects Plaintiff’s subjective allegations

more than the medical record does not constitute a good reason for

rejecting       her   opinion.    See     Green-Younger,       335    F.3d    at    107

(treating physician’s partial reliance on plaintiff’s subjective

complaints “hardly undermine[d] his opinion as to [plaintiff’s]

functional limitations). As Plaintiff notes, psoriatic arthritis

does not produce objective evidence in the form of imaging or a

limited range of motion. In fact, the medical record includes


                                          16
multiple treatment records and diagnostic tests from Rheumatology

Consultants of WNY, P.C. and Southtowns Radiology Associates, LLC

that    noted      normal   imagery,   but     nonetheless        established      and

maintained       Plaintiff’s    diagnosis     of     psoriatic     arthritis.      See

T.     369-85.     This,    coupled    with        Plaintiff’s     well-documented

consistent       subjective    symptoms      and    complaints,     which     by   all

accounts seem to be fully accepted by her treating sources, support

Dr.    Amarante’s     opinion   that    Plaintiff       would     have   lapses     in

concentration and attention. Accordingly, the Court finds the ALJ

failed to provide good reasons for rejecting Dr. Amarante’s opinion

and remand is therefore required.

       To the extent the Commissioner provides additional reasons

Dr. Amarante’s opinion was not entitled to controlling weight, the

Court does not accept these after-the-fact justifications for

rejecting the opinion. See McCray v. Berryhill, No. 6:17-cv-06478-

MAT, 2018 WL 3386338, at *5 (W.D.N.Y. July 12, 2018) (rejecting the

Commissioner’s post hoc justifications for the weight applied to

the opinion of plaintiff’s treating physician). The Commissioner

specifically argues it was RPA Vaccaro, who is not an “acceptable

medical source,” and not Dr. Amarante who actually completed the

opinion in question, and that Dr. Amarante had only seen Plaintiff

once before stamping her name to the opinion. However, the ALJ made

no     note   of    these   reasons    in     his     decision,    and   it    would

inappropriate for the Court to uphold the determination based upon


                                        17
them. See, e.g., Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)

(“A reviewing court may not accept . . . counsel’s post hoc

rationalizations for agency action.”). Furthermore, opinions and

treatment notes drafted by nurse practitioners or physician’s

assistants    and   co-signed   by    a    treating   physician     should    be

evaluated in accordance with the treating physician rule. See

Beckers v. Colvin, 38 F. Supp.3d 362, 372 (W.D.N.Y. 2014); Keith v.

Astrue, 553 F. Supp.2d 291, 301 (W.D.N.Y. 2008). Additionally, the

Court notes that contrary to the Commissioner’s assertion, the

record shows Dr. Amarante saw Plaintiff on May 15, 2014, and

July 30, 2014. T. 318-19. The record also shows Dr. Amarante was

copied in on rheumatology treatment notes (see e.g., T. 384-85) and

requested    additional    services   on    Plaintiff’s     behalf.    T.   388.

Accordingly, the Court finds that the Commissioner’s post hoc

justifications are without merit.

     The Court also notes that it appears the ALJ misread a portion

of Dr. Amarante’s medical opinion, which further supports remand.

See Casselbury v. Colvin, 90 F. Supp.3d 81, 95 (W.D.N.Y. 2015)

(remanding where ALJ improperly discredited consultative examiner’s

opinion     based   on    his   misinterpretation      of     the     opinion);

Wojciechowski v. Colvin, 967 F. Supp.2d 602, 610 (N.D.N.Y. 2013)

(remanding in part for reconsideration of treating physician’s

opinion in light of the ALJ’s misreading of a treatment note).




                                      18
     On December 10, 2015, Dr. Amarante opined Plaintiff could sit

for at least six hours during an eight-hour workday. T. 390. In his

decision, the ALJ summarized Dr. Amarante’s opinion to include that

Plaintiff “could sit, stand, and walk less than two hours in an

eight-hour   workday.”   T.   19.   This      is   a   clear   misreading   of

Dr. Amarante’s opinion. Moreover, the ALJ appears to have relied on

this misreading for support of his RFC finding, which included the

limitation of “sit[ting] for up to 2 hours in an eight-hour

workday.” T. 16. Where “an ALJ misreads a critical piece of

evidence in the record, and then relies on his error in reaching

his opinion, the decision cannot be said to be supported by

‘substantial evidence.’” McHugh v. Astrue, No. 11-CV-00578(MAT),

2013 WL 4015093 at *9 (W.D.N.Y. Aug. 6, 2013). Accordingly, the

Court finds remand is further warranted on this basis.

     For all the foregoing reasons, the Court finds that the ALJ

failed to properly evaluate the opinion of Plaintiff’s treating

physician, Dr. Amarante. Accordingly, the Court finds that remand

is appropriate.

III. The ALJ Erred by Applying           an   Incorrect Standard      to    the
     Credibility Analysis

     Plaintiff also argues the ALJ’s failed to evaluate Plaintiff’s

credibility pursuant to the correct regulatory standard and further

erred by failing to fully explain why Plaintiff’s activities of

daily living supported the RFC finding. The Court finds the ALJ’s



                                    19
credibility analysis is based on an inappropriate application of

the regulatory standard, further warranting remand.

      The   Commissioner     has    established    a   two-step    process    to

evaluate a claimant’s testimony regarding his or her symptoms. See

20 C.F.R. § 404.1529.1 The ALJ must first consider whether the

claimant    has   a   medically     determinable    impairment     that   could

reasonably be expected to cause the alleged symptoms. If the ALJ

determines the claimant has an impairment, he or she must then

evaluate the intensity, persistence, and limiting effects of the

claimant’s symptoms. If those statements are not substantiated by

objective medical evidence, the ALJ must make a finding on the

claimant’s credibility, considering the details of the record as a

whole. See id.; Acevedo v. Colvin, 20 F. Supp.3d 377, 390 (W.D.N.Y.

2014).

      The   ALJ   found   Plaintiff    lacked     credibility     because    her

subjective    complaints     were    not    substantiated   by    the   medical

evidence. See T. 17 (stating that “the medical record does not

justify finding more erosions in functioning than those indicated

above”). However, “[t]o require plaintiff to fully substantiate her

symptoms with medical evidence would be both in abrogation of the

regulations and against their stated purpose.” Hogan v. Astrue, 491


      1

 The Social Security Administration updated its guidance on evaluating symptoms
in disability claims, effective March 27, 2017. The prior version of 20 C.F.R.
§ 404.1529, effective June 13, 2011, to March 26, 2017, is the version discussed
above and the version applicable to the present case.

                                       20
F. Supp.2d 347, 353 (W.D.N.Y. 2007) (citing Castillo v. Apfel,

No. 98 CIV. 0792, 1999 WL 147748, at *7 (S.D.N.Y. Mar. 18, 1999)

(“[I]t is improper for an ALJ to reject a claimant’s allegations of

disabling pain on the ground that objective, clinical findings do

not   establish   a   cause      for     such   intense     pain.”)    (citations

omitted)).   Thus,    to   the    extent      the   ALJ   analyzed    Plaintiff’s

credibility based on the assumption that her subjective complaints

must be fully supported by the medical record in order to be

accepted, the ALJ applied an inappropriate regulatory standard.

Accordingly,   the    Court      finds    remand    is    warranted   for   proper

application of the standard.

      The ALJ also relied on Plaintiff’s ability to perform certain

activities of daily living to discredit the alleged severity of her

symptoms. See T. 20 (noting she was able to cook, clean, launder,

shower, bathe, dress, and perform childcare). While this is an

appropriate consideration when evaluating a claimant’s subjective

complaints, the ability to engage in simple daily activities does

not warrant discrediting her allegations of pain or disabling

symptoms unless there is some indication that the activities

themselves speak to an ability to perform substantial gainful

employment on a regular and continuing basis. See Hilsdorf v.

Commissioner of Social Sec., 724 F. Supp.2d 330, 352 (E.D.N.Y.

2010) (finding that there was nothing to suggest that plaintiff

“engaged in any of these [daily] activities for sustained periods


                                         21
comparable to those required to hold [even] a sedentary job . . .

The mere fact that [the] [p]laintiff engaged in these activities,

standing alone, is meaningless”) (citing Balsamo v. Chater, 142

F.3d 75, 81 (2d Cir. 1998)). Furthermore, Plaintiff provided

substantial context at the hearing regarding her ability to perform

certain daily activities that the ALJ failed to note in his

decision. In particular, Plaintiff testified that when she has

blisters and burning in her hands, she is unable to do many of her

typical activities of daily living and depends on her boyfriend and

son to complete them. T. 49. Accordingly, the Court further finds

the   ALJ’s    credibility    finding    is    unsupported     by   substantial

evidence.

                                 CONCLUSION

       For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 13) is granted to the extent that this matter

is    remanded    to   the   Commissioner      for   further   administrative

proceedings      consistent    with     this    Decision     and    Order.   The

Commissioner’s opposing motion for judgement on the pleadings

(Doc. 16) is denied. The Clerk of the Court is directed to close

this case.

       ALL OF THE ABOVE IS SO ORDERED.

                                      Honorable Michael A. Telesca
                                      _____________________________
                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge
Dated:        March 14, 2019
              Rochester, New York

                                       22
